One prescribed that all the occupiers of B. habuere et habere consuevere
common, in such a place in Cornwall, ratione vicinagii, and whether this was well pleaded without alleging time out, etc., was the question. *Page 749
Rolls. It is not necessary here, because as much is implied. 21 H., 7, 25. One justified raising etc., which stopped the common way, it is not necessary to show that it was the common way, time, etc., for it is implied.
CURIA (CREW, C. J., absente) e contra. For the prescription is the ground of a common by vicinage. Aliter when one claims a common appendant. Poph., 201.